
	
		II
		111th CONGRESS
		1st Session
		S. 1003
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase immunization rates.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Immunization Improvement Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. State authority to purchase recommended vaccines for
				adults.
					Sec. 4. Demonstration program to improve immunization
				coverage.
					Sec. 5. Reauthorization of immunization program.
					Sec. 6. Inclusion of recommended immunizations under part B of
				the Medicare program with no beneficiary cost-sharing.
					Sec. 7. Medicaid coverage of recommended adult
				immunizations.
					Sec. 8. Vaccine administration fees.
					Sec. 9. Health insurance coverage for recommended
				immunizations.
					Sec. 10. Immunization information systems.
					Sec. 11. Reports.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Immunizations
			 recommended for routine use have been proven to be clinically effective in
			 improving health and preventing the spread of disease. Routine childhood
			 immunizations prevent over 14,000,000 cases of disease and over 33,500 deaths
			 over the lifetime of children born in any given year. In addition to protecting
			 individuals from disease, immunization provides population-based (herd)
			 immunity.
			(2)An economic
			 evaluation of the impact of seven vaccines routinely given as part of the
			 childhood immunization schedule found that the vaccines are cost-effective.
			 Over the lifetime of children born in any given year, these immunizations
			 result in an annual cost savings of $10,000,000,000 in direct medical costs and
			 over $40,000,000,000 in indirect societal costs.
			(3)There are
			 significant and persistent gaps in public and private health insurance coverage
			 of immunizations. About 11 percent of young children and 21 percent of
			 adolescents are underinsured for immunizations. Among adults, 59 percent are
			 underinsured and 17 percent are completely uninsured for immunizations.
			 According to the Institute of Medicine, even those with insurance increasingly
			 have to pay higher deductibles and copayments for immunizations.
			(4)Each year,
			 vaccine-preventable diseases cause the deaths of more than 42,000 people and
			 hundreds of thousands cases of illness.
			(5)In 2003, the
			 Institute of Medicine's Committee on the Evaluation of Vaccine Purchase
			 Financing made the following conclusions:
				(A)Current public
			 and private financing strategies for immunization have had substantial success,
			 especially in improving immunization rates for young children. However,
			 significant disparities remain in assuring access to recommended vaccines
			 across geographic and demographic populations.
				(B)Many young
			 children, adolescents, and high-risk adults have no or limited insurance for
			 recommended vaccines. Gaps and fragmentation in insurance benefits create
			 barriers for both vulnerable populations and clinicians that can contribute to
			 lower immunization rates.
				3.State authority
			 to purchase recommended vaccines for adultsSection 317 of the Public Health Service Act
			 (42 U.S.C. 247b) is amended by adding at the end the following:
			
				(l)Authority To
				purchase recommended vaccines for adults
					(1)In
				generalThe Secretary may negotiate and enter into contracts with
				manufacturers of vaccines for the purchase and delivery of vaccines for adults
				otherwise provided vaccines under grants under this section.
					(2)State
				purchaseA State may obtain adult vaccines (subject to amounts
				specified to the Secretary by the State in advance of negotiations) through the
				purchase of vaccines from manufacturers at the applicable price negotiated by
				the Secretary under this
				subsection.
					.
		4.Demonstration
			 program to improve immunization coverageSection 317 of the Public Health Service Act
			 (42 U.S.C. 247b), as amended by section 3, is further amended by adding at the
			 end the following:
			
				(m)Demonstration
				program To improve immunization coverage
					(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall establish a demonstration program to
				award grants to States to improve the provision of recommended immunizations
				for children, adolescents, and adults through the use of evidence-based,
				population-based interventions for high-risk populations.
					(2)State
				planTo be eligible for a grant under paragraph (1), a State
				shall submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, including a State
				plan that describes the interventions to be implemented under the grant and how
				such interventions match with local needs and capabilities, as determined
				through consultation with local authorities.
					(3)Use of
				fundsFunds received under a grant under this subsection shall be
				used to implement interventions that are recommended by the Task Force on
				Community Preventive Services (as established by the Secretary, acting through
				the Director of the Centers for Disease Control and Prevention) or other
				evidence-based interventions, including—
						(A)providing
				immunization reminders or recalls for target populations of clients, patients,
				and consumers;
						(B)educating
				targeted populations and health care providers concerning immunizations in
				combination with one or more other interventions;
						(C)reducing
				out-of-pocket costs for families for vaccines and their administration;
						(D)carrying out
				immunization-promoting strategies for participants or clients of public
				programs, including assessments of immunization status, referrals to health
				care providers, education, provision of on-site immunizations, or incentives
				for immunization;
						(E)providing for
				home visits that promote immunization through education, assessments of need,
				referrals, provision of immunizations, or other services;
						(F)providing
				reminders or recalls for immunization providers;
						(G)conducting
				assessments of, and providing feedback to, immunization providers; or
						(H)any combination
				of one or more interventions described in this paragraph.
						(4)ConsiderationIn
				awarding grants under this subsection, the Secretary shall consider any reviews
				or recommendations of the Task Force on Community Preventive Services.
					(5)EvaluationNot
				later than 3 years after the date on which a State receives a grant under this
				subsection, the State shall submit to the Secretary an evaluation of progress
				made toward improving immunization coverage rates among high-risk populations
				within the State.
					(6)Report to
				CongressNot later than 4 years after the date of enactment of
				the Immunization Improvement Act of
				2009, the Secretary shall submit to Congress a report concerning
				the effectiveness of the demonstration program established under this
				subsection together with recommendations on whether to continue and expand such
				program.
					(7)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for each of fiscal years
				2010 through
				2014.
					.
		5.Reauthorization
			 of immunization programSection 317(j) of the Public Health Service
			 Act (42 U.S.C. 247b(j)) is amended—
			(1)in paragraph (1),
			 by striking for each of the fiscal years 1998 through 2005;
			 and
			(2)in paragraph (2),
			 by striking after October 1, 1997,.
			6.Inclusion of
			 recommended immunizations under part B of the Medicare program with no
			 beneficiary cost-sharing
			(a)In
			 generalParagraph (10) of section 1861(s) of the Social Security
			 Act (42 U.S.C. 1395x(s)) is amended to read as follows:
				
					(10)vaccines
				recommended for routine use by the Advisory Committee on Immunization Practices
				(an advisory committee established by the Secretary, acting through the
				Director of the Centers for Disease Control and Prevention) and their
				administration;
					.
				
			(b)Conforming
			 amendments
				(1)Section 1833 of the Social Security Act (42
			 U.S.C. 1395l) is amended, in each of subsections (a)(1)(B), (a)(2)(G),
			 (a)(3)(A), (b)(1), by striking 1861(s)(10)(A) or
			 1861(s)(10)(B) and inserting 1861(s)(10) each
			 place it appears.
				(2)Section
			 1842(o)(1)(A)(iv) of the Social Security Act (42 U.S.C. 1395u(o)(1)(A)(iv)) is
			 amended by striking subparagraph (A) or (B) of.
				(3)Section
			 1847A(c)(6) of the Social Security Act (42 U.S.C. 1395w–3a(c)(6)) is amended by
			 striking subparagraph (G).
				(4)Section
			 1860D–2(e)(1) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)) is amended
			 by striking a vaccine and all that follows through its
			 administration) and.
				(5)Section
			 1861(ww)(2)(A) of the Social Security Act (42 U.S.C. 1395x(ww)(2)(A)) is
			 amended by striking Pneumococcal, influenza, and hepatitis B 
			 and inserting Any.
				(6)Section
			 1866(a)(2)(A) of the Social Security Act (42 U.S.C. 1395cc(a)(2)(A)) is amended
			 by striking 1861(s)(10)(A) and inserting
			 1861(s)(10).
				(c)Effective
			 dateThe amendments made by this section shall apply to vaccines
			 administered on or after January 1, 2010.
			7.Medicaid
			 coverage of recommended adult immunizations
			(a)Mandatory
			 coverage of recommended immunizations for adultsSection
			 1905(a)(4) of the Social Security Act (42 U.S.C. 1396d(a)(4)) is
			 amended—
				(1)by striking
			 and before (C); and
				(2)by inserting
			 after the semicolon the following: and (D) with respect to an adult
			 individual, vaccines recommended for routine use by the Advisory Committee on
			 Immunization Practices (an advisory committee established by the Secretary,
			 acting through the Director of the Centers for Disease Control and Prevention)
			 and their administration;.
				(b)Prohibition on
			 cost-sharing
				(1)In
			 generalSection 1916 of the Social Security Act (42 U.S.C.
			 1396o), as amended by section 5006(a)(1)(A) of division B of Public Law 111–5,
			 is amended—
					(A)in subsection (a),
			 by striking and (j) and inserting , (j), and (k);
			 and
					(B)by adding at the
			 end the following:
						
							(k)The State plan
				shall require that no provider participating under the State plan may impose a
				copayment, cost-sharing charge, or similar charge for vaccines or their
				administration that the State is required to provide under sections
				1902(a)(10)(A) and
				1905(a)(4)(D).
							.
					(2)Technical and
			 conforming amendmentThe second sentence of section 1916A(a)(1)
			 of such Act (42 U.S.C. 1396o–1(a)(1)) is amended by striking or
			 (i) and inserting (i), (j), or (k).
				(c)Allowing for
			 Medicaid rebatesSection 1927(k)(2)(B) of such Act (42 U.S.C.
			 1396r–8(k)(2)(B)) is amended by striking , other than a vaccine
			 and inserting (including vaccines described in section 1905(a)(4)(D) but
			 excluding qualified pediatric vaccines under section 1928).
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section take effect on October 1, 2010.
				(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
				(3)Medicaid
			 rebatesThe amendment made by subsection (c) takes effect on
			 October 1, 2010, and applies to rebate agreements entered into under section
			 1927 of the Social Security Act (42 U.S.C. 1396r–8) on or after that
			 date.
				8.Vaccine
			 administration fees
			(a)Review of
			 federally established maximum allowable administrative feesNot
			 later than October 1, 2010, the Administrator of the Centers for Medicare &
			 Medicaid Services and the Director of the Centers for Disease Control and
			 Prevention, jointly shall—
				(1)review the
			 regional maximum charge for vaccine administration for each State established
			 under the Vaccines for Children program under section 1928 of the Social
			 Security Act (42 U.S.C. 1396s) to determine the appropriateness and adequacy of
			 such rates; and
				(2)update such
			 rates, as appropriate, based on the results of such review and taking into
			 account all appropriate costs related to the administration of vaccines under
			 that program.
				(b)Federal
			 reimbursement for vaccine administration for non-Medicaid vaccine-eligible
			 children
				(1)In
			 generalSection 1928 of the Social Security Act (42 U.S.C. 1396s)
			 is amended—
					(A)in subsection
			 (a)(1)(B), by inserting and is entitled to receive reimbursement for any
			 fee imposed by the provider for the administration of such vaccine consistent
			 with subsection (c)(2)(C) (not to exceed the amount applicable under clause
			 (iv) of such subsection) to a federally vaccine-eligible child who is described
			 in clause (ii), (iii), or (iv) of subsection (b)(2), after
			 delivery to the provider,;
					(B)in subsection
			 (a)(2), by adding at the end the following new subparagraph:
						
							(D)Reimbursement
				for vaccine administration for non-Medicaid eligible childrenThe
				Secretary shall pay each State such amounts as are necessary for the State to
				reimburse each program-registered provider in the State for an administration
				fee imposed consistent with subsection (c)(2)(C) (not to exceed the amount
				applicable under clause (iv) of such subsection) for the administration of a
				qualified pediatric vaccine to a federally vaccine-eligible child who is
				described in clause (ii), (iii), or (iv) of subsection
				(b)(2).
							;
					(C)in subsection
			 (c)(2)(C), by adding at the end the following new clause:
						
							(IV)In the case of a federally
				vaccine-eligible child who is described in clause (ii), (iii), or (iv) of
				subsection (b)(2), the State shall pay the provider an amount equal to the
				administration fee established under the State plan approved under this title
				for the administration of a qualified pediatric vaccine to a medicaid-eligible
				child.
							;
				and
					(D)by striking
			 subsection (g).
					(2)Conforming
			 amendmentsSection 1928 of such Act (42 U.S.C. 1396s), as amended
			 by paragraph (1), is amended—
					(A)by redesignating
			 subsection (h) as subsection (g);
					(B)in subsection
			 (a)(1)(A), by striking (h)(8) and inserting
			 (g)(8); and
					(C)in subsection
			 (b)(2)(A)(iv), by striking (h)(3) and inserting
			 (g)(3).
					9.Health insurance
			 coverage for recommended immunizations
			(a)Amendments to
			 the Public Health Service Act
				(1)Group health
			 coverageSubpart 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the end the
			 following:
					
						2708.Coverage of
				recommended immunizationsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide for coverage, without the application of
				deductibles, coinsurance, or copayments, of vaccines recommended for routine
				use by the Advisory Committee on Immunization Practices (as established by the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention) and their
				administration.
						.
				(2)Individual
			 health insurance coverageSubpart 2 of part B of title XXVII of
			 the Public Health Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding
			 at the end the following:
					
						2754.Coverage of
				recommended immunizationsThe
				provisions of section 2708 shall apply to health insurance coverage offered by
				a health insurance issuer in the individual market in the same manner as such
				provisions apply to health insurance coverage offered by a health insurance
				issuer in connection with a group health plan in the small or large group
				market.
						.
				(b)Amendments to
			 ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end the following:
					
						715.Coverage of
				recommended immunizationsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide for coverage, without the application of
				deductibles, coinsurance, or copayments, of vaccines recommended for routine
				use by the Advisory Committee on Immunization Practices (as established by the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention) and their
				administration.
						.
				(2)Technical
			 amendments
					(A)Section 732(a) of
			 such Act (29 U.S.C.
			 1191a(a)) is amended by striking section 711 and
			 inserting sections 711 and 715.
					(B)The table of
			 contents in section 1 of such Act is amended by inserting after the item
			 relating to section 713 the following new item:
						
							
								Sec. 715. Coverage of recommended
				immunizations.
							
							.
					(c)Internal revenue
			 code amendments
				(1)In
			 generalSubchapter B of
			 chapter 100 of the Internal
			 Revenue Code of 1986 is amended—
					(A)in the table of
			 sections, by inserting after the item relating to section 9813 the following
			 new item:
						
							
								Sec. 9814. Coverage of recommended
				immunizations.
							
							;
						and(B)by inserting after
			 section 9813 the following:
						
							9814.Coverage of
				recommended immunizationsA
				group health plan, and a health insurance issuer offering group health
				insurance coverage, shall provide for coverage, without the application of
				deductibles, coinsurance, or copayments, of vaccines recommended for routine
				use by the Advisory Committee on Immunization Practices (as established by the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention) and their
				administration.
							.
					(d)Exception for
			 collective bargaining agreementsNothing in this section shall be
			 construed to preempt any provision of a collective bargaining agreement that is
			 in effect on the date of enactment of this section.
			(e)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning with the first plan year during which the Congressional Budget
			 Office determines that any health reform legislation enacted by Congress will
			 provide health insurance coverage to 95 percent or more of the population of
			 the United States.
			10.Immunization
			 information systems
			(a)Health
			 information technology infrastructureSection 3011(a) of the Public Health
			 Service Act (as added by section 13301 of the American Recovery and
			 Reinvestment Act of 2009) is amended by adding at the end the following:
				
					(8)Improvement and
				expansion of immunization information systems (as defined in section 3000),
				including activities to—
						(A)support the
				integration and linkage of such systems with electronic birth records, health
				care providers, other preventive health services information systems, and
				health information exchanges;
						(B)support
				interstate data exchange;
						(C)ensure that such
				systems are interoperable with electronic health record systems;
						(D)provide technical
				support, such as training, data reporting, data quality and completeness
				review, and decision support, to immunization providers to integrate the use of
				such systems;
						(E)develop, in
				consultation with manufacturers, vendors, and specialty professional
				organizations, continuing education materials relating to the use of such
				systems;
						(F)ensure that such
				systems can provide complete and accurate data to monitor immunization
				coverage, uptake, and the impact of shortages in the population served within
				their jurisdiction; and
						(G)ensure the
				privacy, confidentiality, and security of all data and data exchanges with such
				systems.
						.
			(b)State
			 grantsSection 3013(d) of the Public Health Service Act (as added
			 by section 13301 of the American Recovery and Reinvestment Act of 2009) is
			 amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)by redesignating
			 paragraph (10) as paragraph (11); and
				(3)by inserting
			 after paragraph (9), the following:
					
						(10)improving and
				expanding immunization information systems (as defined in section 3000);
				and
						.
				(c)DefinitionSection
			 3000 of the Public Health Service Act (as added by section 13301 of the
			 American Recovery and Reinvestment Act of 2009) is amended—
				(1)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
				(2)by inserting
			 after paragraph (8), the following:
					
						(9)Immunization
				information systemThe term immunization information
				system means an immunization registry or a confidential,
				population-based, computerized information system that collects vaccination
				data within a geographic area, consolidates vaccination records from multiple
				health care providers, generates reminder and recall notifications, and is
				capable of exchanging immunization information with health care
				providers.
						.
				11.Reports
			(a)Costs of public
			 and private vaccine administrationNot later than 5 years after
			 the date of enactment of this Act, and every 5 years thereafter, the Director
			 of the Centers for Disease Control and Prevention jointly with the
			 Administrator of the Centers for Medicare & Medicaid Services shall collect
			 and publish data relating to the costs associated with public and private
			 vaccine administration, including the costs associated with the delivery of
			 vaccines, activities such as reporting data to immunization registries, and
			 maintenance of appropriate storage requirements for vaccines.
			(b)Section 317
			 Immunization ProgramNot later than February 1, 2010, and each
			 February 1 thereafter, the Director of the Centers for Disease Control and
			 Prevention shall submit to Congress a report concerning the size and scope of
			 the appropriations needed for each fiscal year for vaccine purchases,
			 vaccination infrastructure, vaccine administration, and vaccine safety under
			 section 317 of the Public Health Service Act (42 U.S.C. 247b).
			(c)Annual
			 publication of State-established administrative fees under
			 MedicaidBeginning October 1, 2009, and annually thereafter, the
			 Administrator of the Centers for Medicare & Medicaid Services and the
			 Director of the Centers for Disease Control and Prevention jointly shall make
			 publicly available the administrative fee established under each State Medicaid
			 program for administering a qualified pediatric vaccine to a vaccine-eligible
			 child under the Vaccines for Children program under section 1928 of the Social
			 Security Act (42 U.S.C. 1396s) with the State and Federal contribution for such
			 fee separately identified.
			
